Case: 17-60683      Document: 00514632652         Page: 1    Date Filed: 09/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-60683                             FILED
                                  Summary Calendar                   September 7, 2018
                                                                        Lyle W. Cayce
JORGE LUIS CONTRERAS-ARRIZON,                                                Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 681 015


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jorge Luis Contreras-Arrizon, a native and citizen of Mexico, petitions
this court for review of the dismissal by the Board of Immigration Appeals
(BIA) of his appeal from the Immigration Judge’s (IJ) order denying relief in
the form of cancellation of removal based on a finding that he was ineligible for
such relief. The BIA determined that Contreras-Arrizon did not meet his
burden of establishing 10 years of continuous physical presence in the United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60683    Document: 00514632652     Page: 2   Date Filed: 09/07/2018


                                 No. 17-60683

States in light of his 2007 voluntary departure to Mexico in lieu of deportation.
Contreras-Arrizon argues that he never knowingly signed a document to accept
voluntary departure. He contends that, while he did sign a document, he
thought it was a document related to retrieving his personal belongings.
      This court generally reviews only the order of the BIA and will consider
the underlying decision of the IJ to the extent that it influenced the BIA’s
decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). To establish
eligibility for cancellation of removal, Contreras-Arrizon has the burden of
establishing, among other things, continuous physical presence in the United
States for the 10-year period immediately preceding the date of the application
for cancellation of removal. See Ramos-Torres v. Holder, 637 F.3d 544, 548
(5th Cir. 2011); 8 U.S.C. § 1229b(b)(1)(A); 8 C.F.R § 1240.64(a). An alien’s
deportation or voluntary departure under threat of immigration proceedings
interrupts the 10-year continuous physical presence period. Mireles-Valdez v.
Ashcroft, 349 F.3d 213, 217-19 (5th Cir. 2003); 8 C.F.R. § 1240.64(b)(3).
Whether an alien has been continually present for a period of not less than 10
years is a factual determination reviewed under the substantial evidence
standard. Garcia-Melendez v. Ashcroft, 351 F.3d 657, 661 (5th Cir. 2003).
Under the substantial evidence standard, reversal is improper unless this
court decides “not only that the evidence supports a contrary conclusion, but
also that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006) (internal quotation marks and citation omitted); see 8 U.S.C.
§ 1252(b)(4)(B). “The applicant has the burden of showing that the evidence is
so compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen, 470 F.3d at 1134.
      Nothing in Contreras-Arrizon’s brief or in the record compels a finding
that he did not knowingly and voluntarily accept voluntary departure in lieu



                                       2
    Case: 17-60683   Document: 00514632652    Page: 3    Date Filed: 09/07/2018


                               No. 17-60683

of deportation. His assertions to the contrary were not so compelling that no
reasonable fact-finder could conclude that the 10-year presence requirement
was interrupted. See Garcia-Melendez, 351 F.3d at 661.
     Accordingly, the petition for review is DENIED.




                                     3